                                                                                                    ····-·----·---·---.   ____
             Case 1:16-cv-09442-GBD Document 75 Filed 12/14/18 Page 1 of 1
                                                                                --
                                                                                f U8D( ~ SDNy-·-·-·-----...
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                                    X
GUEVARA, et al.,

                                                  Plaintiffs,
                                                                                                               -
                    -against-                                                              ORDER

1317 RESTAURANT CO LLC, et al.,                                                       16 Civ. 9442 (GBD)

                                                  Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

GEORGE B. DANIELS, United States District Judge:

          The parties in this FLSA action have reached a settlement and jointly move for an order

approving the settlement and dismissing the case. (ECF No. 74.) This Court, having reviewed the

terms of the parties' settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,

796 F .3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the

exhibits attached thereto, hereby GRANTS the parties' motion and FURTHER ORDERS that:

          1. The settlement payment to Plaintiff in the amount of $265,000.00, minus lawful

               withholdings and deductions to be paid on an IRS Form W-2, is approved;

          2. The payment of attorneys' fees and expenses to Plaintiff's attorneys in the amount of

               $88,333.33 is approved; and

          3. This action is dismissed with prejudice and without costs to any party, other than to the

               extent set forth in the parties' settlement agreement and herein approved.



Dated: New York, New York                                                    SO ORDERED.
       December 14, 2018
